 1
 2
 3                                                                              JS-6

 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12    CHARLOTTE SPADARO,                        Case No. 5:19-cv-01054-SB-SHK

13                                Plaintiff,
                                                JUDGMENT
14                         v.

15    COUNTY OF SAN BERNARDINO,
      et al.,
16
                                  Defendants.
17
18
19         Pursuant to the Order Accepting Findings and Recommendation of United
20   States Magistrate Judge,
21         IT IS HEREBY ADJUDGED that this action is DISMISSED without
22   prejudice.
23
24
25   Dated: June 8, 2021

26                                         HON. STANLEY BLUMENFELD, JR.
                                           United States District Judge
27
28
